                                          Case 3:20-cv-07613-WHO Document 15 Filed 12/01/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CEDRIC GREENE,                                       Case No. 20-cv-07613-WHO
                                                         Plaintiff,
                                   8
                                                                                              ORDER ADOPTING MAGISTRATE
                                                  v.                                          JUDGE'S REPORT AND
                                   9
                                                                                              RECOMMENDATION
                                  10     GREYHOUND LINES INC.,
                                                                                              Re: Dkt. No. 12
                                                         Defendant.
                                  11

                                  12            On October 30, 2020, Magistrate Judge Thomas S. Hixon issued a Report and
Northern District of California
 United States District Court




                                  13   Recommendation, recommending that plaintiff’s application to proceed in forma pauperis be

                                  14   granted and the Complaint be dismissed without leave to amend. Dkt. No. 12. On the same day,

                                  15   Magistrate Judge Hixson’s Report and Recommendation was served by mail on plaintiff.

                                  16   Objections were due on or before November 16, 2020. As of today’s date, no objection or other

                                  17   response have been filed by either party.

                                  18            Magistrate Judge Hixson’s Report and Recommendation finds that plaintiff’s claim

                                  19   appears to be time-barred because the events at issue in this case occurred over five years ago.

                                  20   Additionally, given plaintiff’s allegations that he was aware of his injury at the time it occurred, he

                                  21   cannot successfully toll the statute of limitations.

                                  22            Having reviewed the records in this case, I agree with Magistrate Judge Hixson’s Report

                                  23   and Recommendation and adopt it in every aspect. This case is DISMISSED without leave to

                                  24   amend.

                                  25            IT IS SO ORDERED.

                                  26        Dated: December 1, 2020

                                  27                                                     ______________________________________
                                                                                         WILLIAM H. ORRICK
                                  28                                                     United States District Judge
